DETAILED ACTION
This action is responsive to the application No. 16/871,189 filed 11 May 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, method claims 1-15, in the reply filed on 20 July 2022 is acknowledged. Claims 16-26 are withdrawn from consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2018/0261555).
(Re Claim 1) Cho teaches a method of dicing a semiconductor wafer, the method comprising: 
providing a semiconductor substrate having a plurality of integrated circuit regions on an active surface of the semiconductor substrate, a dicing regions provided between adjacent integrated circuit regions of the plurality of integrated circuit regions, and a metal shield layer provided on the active surface across at least a portion of the adjacent integrated circuit regions and the dicing region; forming a modified layer by irradiating laser to an inside of the semiconductor substrate along the dicing region; propagating a crack from the modified layer in a direction perpendicular to a major- axial direction of the metal shield layer by polishing an inactive surface opposing the active surface of the semiconductor substrate; and forming semiconductor chips by separating the adjacent integrated circuit regions, respectively, based on the crack propagating from the modified layer.
See Figs. 1A-6 and supporting text. Substrate 1 with device regions DR on active surface 100a separated by dicing regions. In Fig. 3A-3B a laser 900 is used to form modified regions 150, then in Figs. 4A-4B the substrate is polished from the backside 100b which causes a crack C to extend through the structure, perpendicular to the major axial direction of metal shield layer 500 (or just 510) which separates the device regions.
(Re Claim 2) wherein, the forming of the modified layer by irradiating the laser comprises preventing a spot generated due to leakage or scattering of the laser from spreading to the adjacent integrated circuit regions using the metal shield layer (metal shield layer 500).
(Re Claim 3) wherein, in the providing of the semiconductor substrate, a bottom surface of the metal shield layer is arranged to directly contact the active surface (Figs. 2A-6).
(Re Claim 4) wherein the adjacent integrated circuit regions includes a first integrated circuit region and a second integrated circuit region that are adjacent to each other, the metal shield layer comprises a first metal shield layer corresponding to the first integrated circuit region and a second metal shield layer corresponding to the second integrated circuit region, the first metal shield layer and the second metal shield layer are spaced apart from each other by a first interval, and the first interval is less than a width of the dicing region (see Figs. 4A-5B).
(Re Claim 5) wherein each of the first metal shield layer and the second metal shield layer includes a major axis that is parallel to the active surface and a minor axis that is perpendicular to the active surface and a ratio of a length of the major axis to a length of the minor axis is about 50:1 to about 200:1 (Figs. 1B-6, further noting as presently claimed the “includes a major (or minor) axis…” can be construed as axis passing through the feature, does not preclude an axis from extending past the feature boundary, and does not require the axes to be coextensive with the feature, further still the claim limitations do not require the major axis to be in a direction towards the dicing region and can be along the side of a die, as presently claimed the axes can arbitrarily interpreted a number of ways that meet the limitations1).
(Re Claim 8) wherein, in the providing of the semiconductor substrate, the metal shield layer includes single metal, and a melting point of material forming the metal shield layer is higher than about 600°C (metals having melting point higher than 600C disclosed in para. [0026]).
(Re Claim 9) wherein the semiconductor substrate is provided to include a plurality of metal vertical structures for inducing propagation of the crack are arranged on the metal shield layer (Figs. 6 and 7B, vertical structures 520 on metal shields 510).
(Re Claim 10) wherein, in a planar view, the direction of the crack and a major-axial direction of each of the plurality of metal vertical structures are parallel to each other (see Figs. 4A-6, the crack C always runs parallel with the vertical portions of the metal structures).
(Re Claim 11) Cho teaches a method of dicing a semiconductor wafer, the method comprising: 
providing a semiconductor substrate having a plurality of integrated circuit regions on an active surface of the semiconductor substrate, a dicing regions provided between adjacent integrated circuit regions of the plurality of integrated circuit regions, and a metal shield layer formed on the active surface across at least a portion of the integrated circuit regions and the dicing region; forming a modified layer by irradiating laser to an inside of the semiconductor substrate along the dicing region; propagating a crack from the modified layer in a direction perpendicular to a major- axial direction of the metal shield layer by polishing an inactive surface opposing the active surface of the semiconductor substrate; and forming semiconductor chips by separating the adjacent integrated circuit regions, respectively, based on the crack propagating from the modified layer, wherein, in a cross-sectional view, the metal shield layer includes a first metal shield layer and a second metal shield layer with a space region therebetween in a location where the crack propagates, each of the first metal shield layer and the second metal shield layer includes a major axis that is parallel to the active surface and a minor axis that is perpendicular to the active surface in the cross-sectional view, and a length of the major axis is about 50 µm to about 100 µm, and a length of the minor axis is about 0.5 µm to about 1 µm.
 See Figs. 1A-6 and supporting text. Substrate 1 with device regions DR on active surface 100a separated by dicing regions. In Fig. 3A-3B a laser 900 is used to form modified regions 150, then in Figs. 4A-4B the substrate is polished from the backside 100b which causes a crack C to extend through the structure, perpendicular to the major axial direction of metal shield layer 500 (or just 510) which separates the device regions. Regarding the axis and ratios of dimensions, as presently claimed the “includes a major (or minor) axis…” can be construed as axis passing through the feature, does not preclude an axis from extending past the feature boundary, and does not require the axes to be coextensive with the surfaces of the feature, further still the claim limitations do not require the major axis to be in a direction towards the dicing region and can be along the side of a die, as presently claimed the axes can arbitrarily interpreted a number of ways that meet the limitations (also see claim 5 and footnote 1 above).
(Re Claim 12) wherein, the forming of the modified layer by irradiating the laser comprises preventing a spot generated due to leakage or scattering of the laser from spreading to the adjacent integrated circuit regions using the first metal shield layer and the second metal shield layer (metal shield layer 500).
(Re Claim 13) wherein, the adjacent integrated circuit regions includes a first integrated circuit region and a second integrated circuit region that are adjacent to each other, and in the forming of the semiconductor chips, in a plane view, the first metal shield layer has a rectangular shape arranged along a circumference of the first integrated circuit region, and the second metal shield layer has a rectangular shape arranged along a circumference of the second integrated circuit region that is adjacent to the first integrated circuit region (see Fig. 1B).
(Re Claim 14) wherein, in the providing of the semiconductor substrate, the first metal shield layer and the second metal shield layer have substantially same shape and same material as each other (see Figs. 1B-6, para. [0026]).
(Re Claim 15) wherein the first metal shield layer and the second metal shield layer include aluminum (para. [0026]).

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2020/0058551).
(Re Claim 1) Bae teaches a method of dicing a semiconductor wafer, the method comprising: providing a semiconductor substrate having a plurality of integrated circuit regions on an active surface of the semiconductor substrate, a dicing regions provided between adjacent integrated circuit regions of the plurality of integrated circuit regions, and a metal shield layer provided on the active surface across at least a portion of the adjacent integrated circuit regions and the dicing region; forming a modified layer by irradiating laser to an inside of the semiconductor substrate along the dicing region; propagating a crack from the modified layer in a direction perpendicular to a major- axial direction of the metal shield layer by polishing an inactive surface opposing the active surface of the semiconductor substrate; and forming semiconductor chips by separating the adjacent integrated circuit regions, respectively, based on the crack propagating from the modified layer.
	See Figs. 1-11B, devices on active surface 100F, backside is 100B, in Fig. 7B a laser is used to form a modified region 150, in Figs. 8-9B the wafer is polished from the backside which causes a crack CR to form through the structure separating the die, metal shield layer 120/122.
(Re Claim 2) wherein, the forming of the modified layer by irradiating the laser comprises preventing a spot generated due to leakage or scattering of the laser from spreading to the adjacent integrated circuit regions using the metal shield layer (Figs. 5-7B).
(Re Claim 4) wherein the adjacent integrated circuit regions includes a first integrated circuit region and a second integrated circuit region that are adjacent to each other, the metal shield layer comprises a first metal shield layer corresponding to the first integrated circuit region and a second metal shield layer corresponding to the second integrated circuit region, the first metal shield layer and the second metal shield layer are spaced apart from each other by a first interval, and the first interval is less than a width of the dicing region (Fig. 2B).
(Re Claim 5) wherein each of the first metal shield layer and the second metal shield layer includes a major axis that is parallel to the active surface and a minor axis that is perpendicular to the active surface. and a ratio of a length of the major axis to a length of the minor axis is about 50:1 to about 200:1 (see discussion above with respect to claims 5 and 11).
(Re Claim 6) wherein, in a planar view, the metal shield layer is continuous across the adjacent integrated circuit regions with the dicing region therebetween, and the crack penetrates the metal shield layer located in the dicing region (Fig. 9B).
(Re Claim 7) wherein the metal shield layer covers the active surface corresponding to the dicing region (Fig. 2B).
(Re Claim 8) wherein, in the providing of the semiconductor substrate, the metal shield layer includes single metal, and a melting point of material forming the metal shield layer is higher than about 600°C (para. [0045]).
(Re Claim 9) wherein the semiconductor substrate is provided to include a plurality of metal vertical structures for inducing propagation of the crack are arranged on the metal shield layer (130 and/or 122).
(Re Claim 10) wherein, in a planar view, the direction of the crack and a major-axial direction of each of the plurality of metal vertical structures are parallel to each other (Figs. 8-9B).
(Re Claim 11) Bae teaches a method of dicing a semiconductor wafer, the method comprising: providing a semiconductor substrate having a plurality of integrated circuit regions on an active surface of the semiconductor substrate, a dicing regions provided between adjacent integrated circuit regions of the plurality of integrated circuit regions, and a metal shield layer formed on the active surface across at least a portion of the integrated circuit regions and the dicing region; forming a modified layer by irradiating laser to an inside of the semiconductor substrate along the dicing region; propagating a crack from the modified layer in a direction perpendicular to a major- axial direction of the metal shield layer by polishing an inactive surface opposing the active surface of the semiconductor substrate; and forming semiconductor chips by separating the adjacent integrated circuit regions, respectively, based on the crack propagating from the modified layer, wherein, in a cross-sectional view, the metal shield layer includes a first metal shield layer and a second metal shield layer with a space region therebetween in a location where the crack propagates, each of the first metal shield layer and the second metal shield layer includes a major axis that is parallel to the active surface and a minor axis that is perpendicular to the active surface in the cross-sectional view, and a length of the major axis is about 50 µm to about 100 µm, and a length of the minor axis is about 0.5 µm to about 1 µm.
See Figs. 1-11B, devices on active surface 100F, backside is 100B, in Fig. 7B a laser is used to form a modified region 150, in Figs. 8-9B the wafer is polished from the backside which causes a crack CR to form through the structure separating the die, metal shield layer 120/122. With respect to the axes/ratios, see discussion above with respect to claims 5 and 11.
(Re Claim 12) wherein, the forming of the modified layer by irradiating the laser comprises preventing a spot generated due to leakage or scattering of the laser from spreading to the adjacent integrated circuit regions using the first metal shield layer and the second metal shield layer (Fig. 7B, no other unintended spots are generated).
(Re Claim 13) wherein, the adjacent integrated circuit regions includes a first integrated circuit region and a second integrated circuit region that are adjacent to each other, and in the forming of the semiconductor chips, in a plane view, the first metal shield layer has a rectangular shape arranged along a circumference of the first integrated circuit region, and the second metal shield layer has a rectangular shape arranged along a circumference of the second integrated circuit region that is adjacent to the first integrated circuit region (Figs. 1-11B).
(Re Claim 14) wherein, in the providing of the semiconductor substrate, the first metal shield layer and the second metal shield layer have substantially same shape and same material as each other (Figs. 1-11B).
(Re Claim 15) wherein the first metal shield layer and the second metal shield layer include aluminum (para. [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0261555) as applied to claim 1 above, and further in view of Mackh et al. (US 2013/0075869).
(Re Claim 6) wherein, in a planar view, the metal shield layer is continuous across the adjacent integrated circuit regions with the dicing region therebetween, and the crack penetrates the metal shield layer located in the dicing region.
Cho is silent regarding the metal shield layer is continuous across the adjacent integrated circuit regions with the dicing region therebetween.  Related art from Mackh teaches the metal shiled layer may be formed as a continuous mesh (28) across the dicing region, which is known to offer improvements with respect to adhesion/delamination when stealth dicing, also see paras. [0015], [0017], [0020], [0032], and [0033].  A PHOSITA would find it obvious to modify Cho’s metal shield 500 in view of Mackh’s shield layer 28 for the improvements recognized by Mackh.  When the metal structure spans the dicing region as taught by Mackh, the cracks from the stealth dicing will penetrate the metal structure.
(Re Claim 7) wherein the metal shield layer covers the active surface corresponding to the dicing region (Mackh Fig. 2: 28, Cho Figs. 1A-6: 500)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also noting the well-known metal features 500 are conventionally called “crack stop” or “seal ring” or “die seal”, or the like, features commonly used in the dicing art for protecting dies from stray cracks and to control where/how cracks form and propagate. The prior art is replete with these metal structures having a wide range of dimensions and aspect ratios, for example see Ibnabdeljalil et al. (US 2002/0024115), Chen et al. (US 2010/0123219), Gratz et al. (US 2014/0264767), Hara et al. (US 2010/0133659), Jeng et al. (US 2009/0321890), Kumakawa et al. (US 2006/0163699), Park et al. (US 2019/0157150), West et al. (US 2003/0122220), Yaung et al. (US 2012/0038028), Bae et al. (US 2020/0058551), Mackh et al. (US 2013/0075869), additional art is cited on the PTO-892 attachment showing numerous known configurations. In view of the prior art teaching many different shapes, sizes, and structural relationships for these metal structures, and further in view of the instant specification providing no discussion of criticality or unexpected results based on any specific dimensions or ratios thereof for these structures (also see In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960)), it is obvious a PHOSITA could employ any shape/size/aspect ratio for these metal structures based on the numerous prior art disclosures (also see MPEP §2144.04(IV) regarding changes in size and shape), all having predictable results and a reasonable expectation of success. Furthermore, the metal feature dimensions are known result effective variables, e.g. see Ito et al. (US 2009/0014882), obvious to optimize and ascertainable through routine experimentation (also see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).